Citation Nr: 1107899	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  04-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic right knee strain.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for laxity, right knee.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for chronic left knee strain.  

4.  Entitlement to an initial evaluation in excess of 10 percent 
for laxity, left knee.  

5.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1961 to October 
1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Acting Veterans Law 
Judge in a hearing at the RO in August 2006.  A transcript of the 
hearing has been associated with the claims file.  

In April 2007 and October 2009, the Board remanded the matter to 
the RO for additional evidentiary development.  

Following the Board's October 2009 remand, the RO issued a rating 
decision in May 2010, awarding separate 10 percent ratings for 
laxity of the right knee and laxity of the left knee, effective 
on September 10, 2009.  Because a rating higher than 10 percent 
is available, and because a claimant is presumed to be seeking 
the maximum available rating for a service-connected disability, 
the claims for higher ratings, as reflected on the title page, 
remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 10, 2009, the service-connected chronic 
right knee strain and the service-connected left knee strain are 
both shown to have been manifested by no more than arthritis with 
painful motion, but not moderate recurrent subluxation or lateral 
instability; flexion limited to 30 degrees; extension limited to 
15 degrees; ankylosis; dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint; impairment of the tibia and fibula involving moderate knee 
or ankle disability; or genu recurvatum.  

2.  Beginning on September 10, 2009, the service-connected 
chronic right knee strain and the service-connected left knee 
strain are both shown to have been manifested by no more than 
arthritis with painful motion, but not flexion limited to 
30 degrees; extension limited to 15 degrees; ankylosis; 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint; impairment of the 
tibia and fibula involving moderate knee or ankle disability; or 
genu recurvatum.  

2.  Beginning on September 10, 2009, the service-connected 
laxity, right knee, and laxity, left knee, are both shown to have 
been manifested by no more than slight recurrent subluxation or 
lateral instability of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected chronic right knee 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5256-5263 
(2010).

2.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected laxity, right 
knee, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Code 5257 (2010).

3.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected chronic left knee 
strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5256-5263 
(2010).

4.  The criteria for the assignment of an initial evaluation in 
excess of 10 percent for the service-connected laxity, left knee, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a including Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Proper notice 
from VA must inform the claimant of any information and medical 
or lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim.  Accordingly, notice must 
include information that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  VCAA notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  See 
Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

The present claims arise from an appeal of the initial 
evaluations assigned following the grant of service connection 
for (1) chronic right knee strain, (2) chronic left knee strain, 
(3) laxity, right knee, and (4) laxity, left knee.  Once service 
connection is granted a claim is substantiated, additional notice 
is not required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA here.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished in the present case, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The claims file contains the 
Veteran's service treatment records, as well as post-service 
reports of VA and private treatment and examination.  Moreover, 
the Veteran's statements in support of the claim are of record, 
including testimony provided at a Board hearing before the 
undersigned.  The Board has carefully reviewed such statements 
and concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.  

Furthermore, the Veteran was afforded several VA examinations 
during the appeal period, most recently in January 2010, to 
evaluate the severity of his service-connected right and left 
knee disabilities.  The Board finds that the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's pertinent medical history, his lay 
assertions and current complaints, and because they describe the 
service-connected right and left knee disabilities in detail 
sufficient to allow the Board to make a fully informed 
determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).   

Furthermore, the Veteran has not asserted, and the evidence does 
not show, that his symptoms have materially increased in severity 
since the last examination in January 2010.  See 38 C.F.R. §§ 
3.326, 3.327 (reexaminations will be requested whenever VA 
determines there is a need to verify the current severity of a 
disability, such as when the evidence indicates there has been a 
material change in a disability or that the current rating may be 
incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The 
Board accordingly finds no reason to remand for further 
examination.    

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board also finds that there was substantial 
compliance with the October 2009 Board remand directives.  A 
remand by the Board confers upon the claimant, as a matter of 
law, the right to compliance with the remand order.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Nonetheless, it is only 
substantial compliance, rather than strict compliance, with the 
terms of a remand that is required.  See D'Aries v. Peake, 
22 Vet. App. 97, 104-05 (2008) (finding substantial compliance 
where an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment v. 
West, 13 Vet. App. 141 (1999).  In particular, the Board in 
October 2009 directed the AMC/RO to send the Veteran a letter 
asking him to identify any health care providers having treatment 
records pertinent to his claims.  This was accomplished by a 
December 2009 letter.  The Board's October 2009 remand also 
instructed the AMC/RO to schedule the Veteran for a VA 
examination to determine the current severity of his service-
connected right and left knee disabilities.  As indicated, this 
was accomplished in January 2010 .  

For these reasons, the Board finds that there was substantial 
compliance with the Board's October 2009 remand directives.  
Therefore, no further remand is necessary.  See Stegall, 11 Vet. 
App. 268; D'Aries, 22 Vet. App. at 104-05. 

II.  Analysis

The Veteran's service-connected right and left knee disabilities 
are each presently assigned a combined 10 percent disability 
rating for chronic knee strain effective May 30, 2002.  Each knee 
is also presently assigned a separate 10 percent rating for 
laxity effective September 10, 2009.  The Veteran contends that a 
rating higher than 10 percent for each knee is warranted prior to 
September 10, 2009, and that a combined rating higher than 
20 percent for each knee is warranted beginning September 10, 
2009.  As the evidence is related, the Board will address the 
issues together.  

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which assigns ratings based on 
average impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson v. 
West, 12 Vet App 119, 125-26 (1999), however, the U.S. Court of 
Appeals for Veterans Claims (Court) distinguished appeals 
involving a veteran's disagreement with the initial rating 
assigned at the time a disability is service-connected.  
Accordingly, where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of service 
connection, and consideration of the appropriateness of "staged 
rating" (i.e., assignment of different ratings for distinct 
periods of time, based on the facts found) is required.  See id. 
at 126-27.  Moreover, the Board notes, the Court recently held 
that in claims for increased rating VA must consider that a 
claimant may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time the 
increased rating claim is filed to the time a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Given the nature of present claims for a higher initial 
evaluation, the Board has considered all evidence since the 
effective date for the award of service connection for May 2002.  
The Board's adjudication of this claim accordingly satisfies the 
requirements of Hart.  

Evaluations of the knee are assigned under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Codes 5256 through 5263.  

Under Diagnostic Code 5257, which concerns "other impairments 
of" the knees, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of the knee; a 
20 percent evaluation is assigned for moderate recurrent 
subluxation or lateral instability of the knee; and a 30 percent 
evaluation is assigned for severe recurrent subluxation or 
lateral instability.  

Under Diagnostic Code 5260, which concerns limitation of flexion 
of the leg, a noncompensable (zero percent evaluation) is 
assigned for flexion limited to 60 degrees; a 10 percent 
evaluation is assigned for flexion limited to 45 degrees; a 
20 percent evaluation is assigned for flexion limited to 
30 degrees; and a 30 percent evaluation is assigned for flexion 
limited to 15 degrees.

Under Diagnostic Code 5261, which concerns limitation of 
extension of the leg, a noncompensable evaluation is assigned for 
extension limited to 5 degrees; a 10 percent evaluation is 
assigned for extension limited to 10 degrees; a 20 percent 
evaluation is assigned for extension limited to 15 degrees; a 
30 percent evaluation is assigned for extension limited to 
20 degrees; a  40 percent evaluation is assigned for extension 
limited to 30 degrees; and a 50 percent evaluation is assigned 
for extension limited to 45 degrees.

Separate knee evaluations under these three Diagnostic Codes may 
be assigned when specific symptoms are shown.  See VAOPGCPREC 23-
97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

Also potentially pertinent in this appeal are Diagnostic Code 
5256, concerning ankylosis of the knee; Diagnostic Code 5258, 
concerning dislocated semilunar cartilage, with frequent episodes 
of "locking," pain, and effusion into the joint; Diagnostic 
Code 5259, concerning symptomatic removal of semilunar cartilage; 
Diagnostic Code 5262, concerning impairment of the tibia and 
fibula; and Diagnostic Code 5263, concerning genu recurvatum, 
acquired, traumatic, with weakness and insecurity in weight-
bearing objectively demonstrated.

Moreover, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited or 
excessive movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups and 
with repeated use, if those factors are not considered in the 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Finally, with any form of arthritis, painful motion is an 
important factor of disability, the facial expression, wincing, 
etc., on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will greatly 
assist the identification.  Sciatic neuritis is not uncommonly 
caused by arthritis of the spine.  The intent of the schedule is 
to recognize painful motion with joint or periarticular pathology 
as productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.  Diagnostic Code 5010 provides that traumatic arthritis is 
to be rated as degenerative arthritis.  Diagnostic Code 5003 
provides that degenerative arthritis is to be rated on the basis 
of limitation of motion of the joint affected.  38 C.F.R. § 
4.71a.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against 
evaluations in excess of 10 percent based upon arthritis and 
limitation of motion.  Specifically, the Board finds that in 
comparing the Veteran's symptoms prior to September 10, 2009, to 
the rating criteria, the service-connected right knee and the 
service-connected left knee disability picture do not warrant an 
evaluation in excess of the currently assigned 10 percent 
ratings.  

The Board notes that the initial 10 percent ratings in effect 
prior to September 10, 2009, are assigned on the basis of 
arthritis with limited motion due to pain.  The pertinent 
evidence during this period of appellate review first consists of 
the results of an August 2003 VA examination.  The Veteran 
reported working fulltime at a desk job, but he described a 
history of knee pain with popping and cracking, and some soreness 
and aching.  He had a history of two arthroscopic surgeries on 
the right knee.  Currently, he had "almost daily" pain, right 
worse than left, with occasional cracking and grinding, but 
without swelling, He used no ambulatory aids for either knee and 
used no medication.  Physical examination revealed slight limp to 
the right.  There was tenderness to palpation, but the cruciate 
and collateral ligaments were stable.  McMurray test and internal 
and external torsion tests were negative.  There was no effusion.  
The right knee demonstrated 1+ rubbing on extension.  There were 
healed arthroscopic scars on the right.  Range of motion testing 
for both knees showed extension to 0 degrees and flexion to 
125 degrees with pain at the end range of flexion.  The VA 
examiner characterized the Veteran's functional impairment as 
"mild."  X-rays showed right knee with suspected intraarticular 
loose bodies; left knee showed chronic strain.  The loose bodies 
were due to a post-service 1994 accident involving a horse.  The 
VA examiner estimated that 75 percent of the Veteran's right knee 
disability was due to the post-service accident.  

The record following the August 2003 VA examination includes 
evidence showing that the Veteran underwent regular treatment, 
including chiropractic care, for complaints of knee pain and 
swelling.  For instance, an April 2005 private (non-VA) 
chiropractor's statement indicates that the Veteran was less 
active related to chronic pain and soft tissue inflammation due 
to degenerative osteoarthritis.  

A non-VA treatment note from May 2005 likewise reveals complaints 
of right knee pain and swelling with movement for two weeks, but 
without injury.  Physical examination showed joint line 
tenderness, but the examination was otherwise unremarkable.  The 
Veteran was sent for x-rays, which revealed no significant 
interval change on comparison with x-rays from June and October 
2001.  

In July 2005, the Veteran underwent a second VA examination.  The 
VA examiner reviewed the pertinent history and the Veteran's 
complaints of current symptoms involving pain approximately once 
per week.  The Veteran rated the severity of the pain as 8 out of 
10 on the right, and 6 out of 10 on the left.  With regard to the 
right knee, the Veteran had giving way about once per week 
without falling down.  He also had swelling "every few weeks."  
On the left, he had no swelling, but he had giving way once every 
three weeks without falling down.  In both knees, he had popping 
and cracking noises, but he denied flare-ups and current 
treatment.  Also, he used no assistive devices.  The Veteran 
reported working fulltime at a desk job.  His symptoms affected 
his work "[o]ccasionally" in that it could limit his ability to 
stand and walk as an instructor.  He could walk a maximum of 400 
yards.  

Physical examination showed slight antalgic gait on the right 
with healed arthroscopic scars on the right.  There was 
tenderness to palpation, but cruciate and collate ligaments were 
stable.  Likewise, McMurray's test and internal and external 
torsion testing were negative.  There was no crepitation palpated 
on active motion.  There was trace effusion on the right, but 
none on the left.  Range of motion testing revealed extension to 
0 degrees on the right and left; flexion was limited to 
115 degrees on the right, and 120 degrees on the left due to 
pain.  The VA examiner found no change with repeated flexion.  
There was no weakness or fatigability, but there was "slight 
plus" functional impairment on the right involving mild 
incoordination and pain.  On the left, there was no weakness, 
fatigability, or incoordination, but there was "slight to slight 
plus" functional impairment.  X-rays showed minor degenerative 
joint disease (DJD).  The VA examiner's assessment was right 
knee, status post two arthroscopic surgeries by history; minor 
DJD, left knee.  

After the July 2005 VA examination, the Veteran continued to 
undergo regular follow-up care with his non-VA treatment 
provider.  In August 2005, he had "[n]o particular problems," and 
he had full range of motion in all extremities.  Due to 
complaints of knee pain in November 2006, he was referred for 
further x-ray testing, which showed "mild" DJD.  He then he 
received 3 successive Synvisc injections in January 2007.  On 
follow-up in March 2007, it was noted that his right knee was 
doing better after the January injections.  Nonetheless, July 
2007 and December 2007 treatment notes show that the Veteran 
complained of increased symptoms, right worse than left.  He 
underwent further chiropractic care; an October 2007  
chiropractor's notation shows complaints of aching "most of the 
time," and cracking and popping when walking.  

This evidence, in summary, shows that a rating higher than 
10 percent is not assignable for the service-connected right knee 
disability or left knee disability prior to September 10, 2009.  
Although the Veteran experienced pain, his flexion was not 
limited to 30 degrees and extension was not limited to 15 degrees 
in either knee.  To the contrary, his range of motion was from 
0 degrees to 125 degrees in August 2003, and from 0 degrees to 
115 degrees on the right and 120 degrees on the left in July 
2005.  Thus, a higher rating under either Diagnostic Code 5260 or 
Diagnostic Code 5261 is not assignable for either knee.  

Likewise, the evidence does not demonstrate recurrent subluxation 
or lateral instability during this period.  During the July 2005 
VA examination, the Veteran complained of intermittent giving way 
in the right knee, but all objective ligament testing, including 
the August 2003 and July 2005 VA examinations, showed no 
indication of subluxation or lateral instability.  In the absence 
of such specific findings, a higher rating, to include on the 
basis of a separate rating, is not assignable under Diagnostic 
Code 5257.  The Board recognizes that the RO later assigned a 
separate compensable rating under Diagnostic Code 5257, effective 
September 10, 2009.  The Board finds, however, that an increase 
is not factually ascertainable prior to September 10, 2009.  
Accordingly, a higher (separate) rating is not assignable prior 
to that date.  See 38 C.F.R. § 3.400(o).  

Additionally, there is no indication of dislocated semilunar 
cartilage with frequent episodes of "locking" pain, and 
effusion into the joint of the either knee.  With regard to the 
right knee, the Veteran has had two arthroscopic surgeries prior 
the period under appellate review.  During the appeal period, he 
wrote in a June 2002 statement that his knees "at times" lock 
causing "great pain" and requiring him to manually release the 
joints.  Then, at his August 2006 Board hearing, he testified 
that this occurred approximately one-third of the time when 
rising from a sitting position.  Similarly, the Veteran, 
throughout his outpatient treatment, has continuously complained 
of popping and cracking.  The Board finds that the Veteran's 
assertions are credible evidence.  Dalton v. Nicholson, 21 Vet. 
App. 23, 36 (2007).  

Locking, however, was not objectively demonstrated during any 
outpatient treatment or VA examination.  During the August 2003 
VA examination, the VA examiner found 1+ rubbing on extension of 
the right knee, but McMurray testing of each knee was negative, 
and there was no effusion.  Similarly, during the July 2005 VA 
examination, the VA examiner found trace effusion on the right, 
but not the left.  Moreover, McMurray testing was negative, and 
there was no crepitation.  Therefore, the evidence shows 
intermittent, rather than frequent, episodes of "locking" and 
pain, and there was effusion into the right knee joint only in 
July 2005, and no objective evidence of dislocated semilunar 
cartilage.  Accordingly, a 20 percent evaluation is not 
assignable for either knee under Diagnostic Codes 5256 prior to 
September 10, 2009.   

Finally, there is no indication of ankylosis; removal of 
semilunar cartilage; impairment of the tibia and fibula; or genu 
recurvatum.  Accordingly, a higher evaluation is not assignable 
prior to September 10, 2009, under Diagnostic Codes 5258, 5259, 
5262, and 5263.  See 38 C.F.R. § 4.71a.

Beginning September 10, 2009, the Board also finds that a higher 
rating is not assignable for either the left and/or right knee 
disabilities.  

The pertinent evidence during this period includes a statement 
received from the Veteran in September 2009.  He wrote that his 
knee pain was one of the many reasons he stopped working.  His 
symptoms involved needing to take several steps when rising from 
a chair or bed before a crack, pop, and grinding sound would 
stop.  Sometimes the knees would occasionally get caught, such 
that he could not straighten out the knee fully, which caused a 
limp with fatigue in the legs and back.  

Otherwise, the pertinent evidence during this period consists of 
the results of a January 2010 VA examination.  The VA examiner 
noted that the Veteran had been retired since 2005 due to 
diabetes, valley fever, a bilateral knee condition, and sleep 
apnea.  The Veteran's current complaints involved worsening 
bilateral knee pain with occasional bilateral knee instability.  
He had two prior surgeries with minimal improvement in symptoms.  
Presently, he had constant pain, which he rated as 5 out of 10 in 
severity.  He also complained of intermittent instability.  The 
pain increased in severity with prolonged activity.  He could 
walk one-half of a mile.  He had flare-ups two times per week.  A 
flare-ups would last for two hours with pain increased to 8 out 
of 10 in severity.  Flare-ups limited his ability to walk to 50 
feet.  He used over-the-counter medication for relief; he did not 
use any assistive devices.  The VA examiner found that the effect 
on the Veteran's usual daily activities ranged from "none" to 
"severe."  

On physical examination, the VA examiner found that the Veteran 
had post-operative scars with no current symptoms.  Physical 
examination of the right knee showed tenderness and effusion.  
Range of motion testing of the right knee revealed flexion to 
115 degrees with onset of pain at 90 degrees; and extension 
limited to 10 degrees due to pain.  Drawers sign was negative and 
there was no subluxation or instability, although there was 
laxity in the collateral ligaments and there was crepitus.  
Additionally McMurray's test was positive with apprehension and 
pain.  The range of motion was not additionally limited following 
repetitive use.  Right knee x-rays showed stable degenerative 
change of the medial and patellofemoral joint spaces; there were 
also multiple calcified loose bodies, which had slightly 
increased in number and size.  

Physical examination of the left knee showed tenderness, but no 
effusion.  Range of motion testing revealed flexion to 
105 degrees with onset of pain at 90 degrees, and extension was 
limited to 10 degrees due to pain.  Drawers sign was negative, 
and there was no laxity.  There was laxity in the collateral 
ligaments, and there was crepitus.  Additionally McMurray's test 
was positive with apprehension and pain.  The range of motion was 
not additionally limited following repetitive use.  Left knee x-
rays showed stable mild degenerative changes.  The VA examiner's 
impression was DJD of the right knee, status post arthroscopic 
surgeries with residual scars; and DJD of the left knee.  

This evidence, in summary, shows range of motion involving 
flexion limited to 90 degrees due to pain and extension limited 
to 10 degrees due to pain in both knees.  An evaluation higher 
than 10 percent on the basis of limited motion is not warranted, 
because flexion is not shown to be limited to 30 degrees and 
extension is not shown to be limited to 15 degrees, even when 
taking into consideration the Deluca factors.  Thus, the criteria 
under Diagnostic Codes 5260 and 5261 are not met for assignment 
of the next higher, 20 percent, rating.  

Also during this period, the Veteran was assigned a separate 
10 percent rating under Diagnostic Code 5257 for each knee.  The 
pertinent evidence demonstrates no more than slight recurrent 
subluxation or lateral instability of each knee.  In particular, 
the January 2010 VA examiner found that the Veteran had 
"occasional bilateral knee instability."  Also important, the 
Veteran reported that he could walk up to one half of a mile.  
Moreover, the VA examiner's physical examination revealed laxity 
of the collateral ligaments, but no subluxation or instability.  
In addition to the VA examination findings, the Veteran himself, 
in his September 2009 statement (cited above), reported 
stiffness, but he did not indicate any instability.  Thus, a 
rating higher than 10 percent is not assignable under Diagnostic 
Code 5257, on the basis of moderate recurrent subluxation or 
lateral instability of the knee, which is necessary for 
assignment of the next higher, 20 percent, rating under this 
diagnostic code.  See 38 C.F.R. § 4.71.  

Furthermore, the Veteran's combined disability rating is 
20 percent during the period beginning September 10, 2009.  See 
38 C.F.R. § 4.25.  Although a McMurray test was positive in each 
knee in January 2010, which indicates meniscus injury, separate 
ratings are not assignable for a disability rated under 
diagnostic code 5258 and diagnostic codes 5257 and 5260.  
Moreover, a rating higher than 20 percent is not assignable under 
diagnostic code 5258.  Additionally, a higher evaluation is not 
warranted under Diagnostic Codes 5259 (removal of semilunar 
cartilage) or 5263 (genu recurvatum) as 10 percent is the highest 
evaluation assignable under these diagnostic codes.  Finally, 
there is no evidence of ankylosis or impairment of the tibia and 
fibula.  Accordingly, a higher evaluation is not assignable under 
diagnostic codes 5256 or 5262.  38 C.F.R. § 4.71a.  

For these reasons, a rating higher than the presently-assigned 
20 percent combined rating, to include on the basis of further 
separate compensable ratings, is not warranted at any point 
during the appeal period beginning September 10, 2009.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; DeLuca, 8 Vet. App. 202; See 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); VAOPGCPREC 
23-97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  

The Board also recognizes that the evidence of record reveals 
scars on the right knee related to the Veteran's prior 
arthroscopic surgeries.  Ratings of scars are assigned under 38 
C.F.R. § 4.118, diagnostic codes 7800 to 7805.  Pertinent in this 
case, diagnostic code 7804 assigns a 10 percent rating for 
superficial scars painful on objective examination.  (The Board 
notes that as of October 23, 2008, revised provisions for 
evaluating scars were enacted.  This new regulation, however, 
indicates that the revised provisions are applicable only to 
claims received on or after October 23, 2008.  Accordingly, these 
revisions do not apply to the present case.  73 Fed. Reg. 54708 
(Sept. 23. 2008). Rather, the Veteran's claim will be considered 
solely under the criteria effective as of the date of the 2006 
claim.)  Here, a separate compensable rating is not assignable 
for the post-operative right knee scars.  The August 2003 VA 
examiner, July 2005 VA examiner, and January 2010 VA examiner, 
all found that the scars were healed with no current symptoms, 
including pain.  Thus, a compensable rating is not warranted.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804.  

In conclusion, the Board finds the Veteran's claims for higher 
ratings must be denied.  "Staged ratings" are not warranted 
because the schedular criteria for a higher rating were not met 
at any time during the period under appellate review.  See Hart, 
21 Vet. App. at 505; Fenderson, 12 Vet. App. at 126-27.  

The Board's findings above are based on schedular evaluation.  To 
afford justice in exceptional situations, an extraschedular 
rating may also be provided.  38 C.F.R. § 3.321(b).  Here, 
however, referral for extraschedular consideration is not 
warranted.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology, as 
explained in detail above.  The Board also notes a June 2008 
outpatient treatment note from the Veteran's private physician 
indicating that the Veteran had just returned from a trip to 
Africa.  The Board finds that this treatment note is significant, 
because it further demonstrates that neither the service-
connected left knee and/or right knee disability picture 
demonstrates an exceptional situation outside of the presently-
assigned schedular evaluation.  

Furthermore, the evidence does not show marked interference with 
employment in excess of that contemplated by the rating schedule.  
In fact, the Veteran, most recently during the January 2010 VA 
examination, described retiring from his career due to a 
combination of his medical conditions.  Similarly, there is no 
indication of frequent periods of hospitalization.  The Veteran 
specifically wrote in a September 2009 statement that he did not 
undergo hospital treatment.  Finally, there is no other evidence 
that would render impractical the application of the regular 
schedular standards.  

For these reasons, the Board is not required to remand the 
Veteran's claim for consideration of extraschedular ratings under 
38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).


ORDER

An initial evaluation higher than 10 percent for the service-
connected chronic right knee strain is denied.  

An initial evaluation higher than 10 percent for the service-
connected for laxity, right knee, is denied.  

An initial evaluation higher than 10 percent for the service-
connected chronic left knee strain is denied.  

An initial evaluation higher than 10 percent for the service-
connected for laxity, left knee, is denied.  


REMAND

The Veteran has raised a claim of entitlement to a total rating 
for compensation based upon individual unemployability due to 
service-connected disabilities.  

In the case of Rice v. Shinseki, the Court of Appeals of Veterans 
Claims (CAVC) held that a claim for a total rating for 
compensation based upon individual unemployability is not a 
freestanding claim.  Rather, it is a claim for an increased 
rating (a total rating based on individual unemployability) for 
the underlying disability(ies).  The claim may be expressly 
raised (e.g., by filing a VA Form 21-8940) or "reasonably raised 
by the record," and the claim may be filed as a component of the 
initial claim or as a claim for an increase rating for a service-
connected disability.  If a veteran asserts entitlement to a 
total rating for compensation based upon individual 
unemployability during the appeal of the initial evaluation 
assigned, such as in the present case, the issue is part of the 
underlying claim for an increased initial evaluation.  22 Vet. 
App. 447 (2009).  

In light of the CAVC's decision in Rice, the Board finds that the 
Veteran has raised the issue of entitlement to a total rating for 
compensation based upon individual unemployability as part of his 
claim for a higher initial rating for the service-connected right 
knee and left knee disabilities.  See Rice, 22 Vet. App. at 455.  

The Board finds that it is appropriate to bifurcate the claims 
and remand the total rating for compensation based upon 
individual unemployability claim for separate development and 
adjudication.  See Tyrues v. Shinseki, 23 Vet. App. 166 (2009) ) 
(holding that VA has the power to bifurcate a single claim and 
adjudicate different theories separately).  

Accordingly, the issue is REMANDED for the following action:

1. The AMC/RO should adjudicate the issue of 
entitlement to a total rating for 
compensation based upon individual 
unemployability due to service-connected 
disabilities.  If the Veteran does not meet 
the schedular criteria for a grant of a total 
rating for compensation based upon individual 
unemployability, the AMC/RO should determine 
whether the matter should be referred to the 
Director of the VA Compensation and Pension 
Service for extra-schedular consideration 
under 38 C.F.R. § 4.16(b). 
 
2.  If a total rating for compensation based 
upon individual unemployability is not 
granted, the AMC/RO should issue a 
supplemental statement of the case (SSOC), 
before returning the case to the Board, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


